Citation Nr: 0113444	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-13 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a neck 
injury with degenerative arthritis currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to 
October 1953.  

This matter arises from a February 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2.  The veteran's cervical spine is not objectively shown to 
be ankylosed, but is shown to involve severe limitation of 
motion.  

3.  The veteran's residuals of a neck injury with 
degenerative arthritis are objectively shown to be productive 
of symptomatology most consistent with severe recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 40 
percent for the veteran's residuals of a neck injury with 
degenerative arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5287, 5290, 
5293 (2000); Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the severity of his residuals of a 
neck injury with degenerative arthritis are greater than 
reflected by the currently assigned 40 percent evaluation.  
In such cases, the VA has a duty to assist him in developing 
facts which are pertinent to those claims.  See generally 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

On November 9, 2000, the President signed into law the VCAA, 
which applies to all pending claims for VA benefits and which 
provides that the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits under the laws administered by 
the VA.  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Among its other provisions, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a viable claim.  See VCAA, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA, the VA's redefined 
duty to assist has been fulfilled.  The Board finds that the 
veteran has been provided adequate notice as to the evidence 
needed to substantiate his claim for an increased rating.  
The Board concludes that the discussions as contained in the 
initial rating decision, in the statement of the case (SOC), 
and in the subsequent supplemental statement of the case 
(SSOC), in addition to letters sent to the veteran, have 
provided him with notice of the applicable regulations and 
with sufficient information regarding the evidence necessary 
to substantiate his claim.  The Board finds, therefore, that 
such documents are essentially in compliance with the VA's 
revised notice requirements.  The Board concludes that the VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Such evidence includes the veteran's service 
medical records, records of treatment following service, 
reports of VA rating examinations, and personal statements 
made by the veteran in support of his claim.  In addition, 
the Board notes that the veteran was offered the opportunity 
to present testimony at a personal hearing before a hearing 
officer at the RO or before a Member of the Board, but 
declined to avail himself of that opportunity.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate his claim for an increased rating.  
Therefore, no further assistance to the veteran regarding 
development of evidence is required, and would otherwise be 
unproductive.  See VCAA; McKnight v. Gober, 131 F3.d 1483 
(Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Further, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of part of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2000).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher evaluation in certain cases in 
which functional loss due to pain is demonstrated.  

Historically, service connection for what has been 
characterized as residuals of a neck injury with degenerative 
arthritis was established by a June 1997 rating decision by 
the RO.  By that decision, a 30 percent rating was assigned, 
effective from October 24, 1993.  The veteran had filed a 
timely appeal, and by a June 1998 BVA decision, the veteran 
was assigned an increased rating of 40 percent, effective 
from October 24, 1993.  At that time, the veteran had also 
claimed that he was entitled to an effective date prior to 
October 24, 1993, but it was determined that the established 
effective date was appropriate, and his appeal with respect 
to that issue was denied.  

In July 1999, the veteran filed a claim for an increased 
rating for his residuals of a neck injury with degenerative 
arthritis.  His claim was denied by a February 2000 rating 
decision.  This appeal followed.  

The veteran underwent a VA rating examination in September 
1999.  The report of that examination shows that he sustained 
an injury to his cervical spine in service, and that he 
experienced persistent problems with his neck since that time 
which had become progressively worse.  At the time of his 
examination, the veteran submitted to the examiner a private 
MRI examination report conducted some two years previously 
which showed multiple levels of arthritis and spinal stenosis 
of the cervical spine.  The veteran had not undergone any 
neck surgery, but he characterized his residuals of a neck 
injury as an ongoing chronic problem.  The veteran reported 
that he had worked as a barber, but had recently retired.  He 
indicated that he could no longer perform the duties required 
of his profession because he experienced difficulty in 
gripping and grasping objects.  He indicated that he 
continually dropped objects.  The veteran stated that he was 
able to perform his normal daily activities, and did not 
report any particular instances of flare-ups.  According to 
the veteran, heavy use and changes in the weather were 
especially bothersome, and tended to aggravate his symptoms.  
On examination, the veteran was found to have tenderness and 
soreness in his neck.  Pain on palpation was present.  In 
addition, he was shown to have pain and tenderness over the 
trapezius and paraspinous muscles of the cervical spine.  He 
was able to rotate to 35 degrees to the left and right.  The 
veteran was able to flex and extend to 30 degrees with pain 
throughout the range of motion.  The examiner concluded with 
a diagnosis of residuals of an injury to the cervical spine 
with arthritis and spinal stenosis.  

A neurological examination was also conducted in September 
1999.  The veteran was noted to complain of a variety of 
symptoms including cramping and weakness of both upper 
extremities, and instability of the neck.  The veteran 
indicated that following his discharge from service, he 
worked as a barber for some 35 years.  The veteran stated 
that he experienced continuous pain since 1955, and that his 
pain increased with rapid head or body movement.  In 
particular, he indicated that pain would result from rapid 
flexion or lateral rotation of the neck.  According to the 
veteran, the pain radiated into his shoulders and that in the 
past, he would experience a flare-up from one to two times a 
year.  During such flare-ups, the veteran indicated that his 
pain would only be resolved through bed rest.  The veteran 
stated, however, that he no longer experienced flare-ups.  
With respect to current impairment and functional limitation, 
the veteran indicated that he was unable to work with his 
arms elevated, and that such presented problems with his 
profession as a barber.  He stated that he experienced 
difficulty cutting hair which required that his arms be 
elevated to approximately 90 degrees.  The veteran also 
indicated that he tended to drop his barber tools such as 
clippers and combs.  According to the veteran, he was unable 
to lift objects in excess of 20 pounds, and that he was 
unable to lift anything above eye-level.  The veteran did not 
report any impairment involving his lower extremities.  The 
examiner stated that he did not have access to the veteran's 
claims file.  He noted that an X-ray taken in 1997 showed 
that the veteran had degenerative joint disease extending 
from C-3 through C-7.  A more recent X-ray taken in September 
1999 showed hypertrophic changes involving C-4, C-5, and C-6 
with narrowing of the C3-4, C4-5, and C5-6 disc spaces with 
slight encroachment of the neuroforamina at C6-7.  The neck 
films did not disclose any cervical spinal canal stenosis.  

The examiner noted that the veteran submitted two letters 
from his private physicians dated in September 1997 
indicating that the veteran had cervical spinal canal 
stenosis along with degenerative joint disease, and that he 
experienced pain radiating into the upper extremities ever 
since he sustained his neck injury.  According to one of his 
private physicians, the veteran's neck pain was exacerbated 
by driving, bending forward, rising from a sitting position, 
and head turning.  The examiner further noted prior 
examination reports indicating pain on flexion and extension, 
and that an earlier MRI showed cervical stenosis from C-4 
through C-7.  The veteran was noted to have been treated 
since the 1980s at VA medical facilities on an outpatient 
basis, and his treatment included traction, hot packs, and 
ultrasound.  

On examination, the veteran was noted to complain of 
continuous neck pain radiating into his shoulders.  Forward 
flexion was limited to 30 degrees due to muscle stiffness, 
rotation was to 25 degrees bilaterally, and extension was to 
20 degrees.  The veteran had normal range of motion in his 
shoulders, elbows, wrists, and there was no appreciable 
atrophy.  The veteran had normal strength in both upper 
extremities, and the examiner indicated that the veteran's 
muscle mass was normal for an individual of his age.  Sensory 
and reflex testing were normal.  The examiner concluded with 
the impression that the veteran's limited range of motion in 
his neck and his neck pain were related to degenerative joint 
disease involving multiple levels as documented in the 
radiology reports discussed above.  The examiner stated that 
he did not find any evidence of radiculopathy or of 
myelopathy.  He offered his opinion that the veteran was 
suffering from neck pain associated with degenerative 
osteoarthritis of the cervical spine.  Such had not yet 
progressed to the point that it would be associated with 
radiculopathy or myelopathy.  The veteran was not shown to 
have motor or sensory impairment, and his functional 
limitations involved difficulty working with his arms 
elevated and pain associated with neck movement.  

In support of his claim for an increased rating, the veteran 
submitted clinical treatment records dated in May and June 
2000 which showing that he was seen for complaints of neck 
pain radiating into both shoulders.  His treating physician 
noted that the veteran had not experienced any significant 
change since his last visit, but that he continued to 
experience some difficulty in raising his arms above shoulder 
level.  The treating physician indicated that such problems 
caused increased difficulty with being able to perform the 
normal duties required of a barber.  Range of motion of the 
cervical spine was not given, although the treating physician 
stated that the veteran had more restriction on extension 
than flexion.  In addition, he stated that the veteran was 
overworking his upper quarter muscles, and that he had what 
were characterized as very mild impingement signs noted at 
both shoulders.  Deep tendon reflexes and motor and sensory 
examinations were grossly intact.  X-rays and MRI scans were 
noted to show significant osteoarthritic change throughout 
the cervical spine, and there was also indication of cervical 
spine stenosis due to disc bulging and spur formation.  The 
treating physician offered a diagnosis of cervical spinal 
stenosis and very mild rotator cuff tendonitis.  He indicated 
that the veteran should consider undergoing a course of 
physical therapy for a stabilization program.  The treating 
physician further offered that he believed that the veteran 
would be a candidate for further disability, in that his 
ability to perform barbering work was becoming increasingly 
more difficult.  X-rays dated in May 2000 showed that the 
veteran had a moderate degree of spondylosis, and a 
compromise of the intervertebral foramina from the level of 
C2-3 to C6-7 bilaterally.  Such was essentially consistent 
with the report of a VA X-ray taken in September 1999 in 
conjunction with the rating examination of that date.  The 
MRI report of May 2000 showed that the veteran had a diffuse 
degenerative arthritic process with bulging discs in the mid 
and lower cervical spine, without major compression of the 
thecal sac or lateral recesses.  No definite lateralized disc 
protrusion or significant bony abnormalities were indicated, 
and the spinal cord was intact.  

In his notice of disagreement drafted in March 2000, the 
veteran stated that he was not "retired" per se, but 
rather, continued to operate his barber shop under the 
limitation caused by his service-connected disability.  In 
his substantive appeal of September 2000, the veteran stated 
that he should be granted a higher evaluation for his 
service-connected residuals of a neck injury with 
degenerative arthritis because he experienced chronic pain 
radiating into his upper extremities, and that his MRI and X-
rays showed degenerative arthritis.  

The veteran's residuals of a neck injury with degenerative 
arthritis are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5290 and 5293 (2000).  Under Diagnostic Code 5290, a 30 
percent evaluation is the maximum rating available for severe 
limitation of motion of the cervical spine.  Inasmuch as he 
is assigned a 40 percent rating, which exceeds the maximum 
rating under Diagnostic Code 5290, he would not be entitled 
to a higher rating under that diagnostic code.  Further, the 
Board notes that even if the veteran's cervical spine could 
be characterized as involving symptomatology consistent with 
unfavorable ankylosis, he would not be entitled to an 
evaluation in excess of 40 percent, which is the maximum 
rating available under 38 C.F.R. § 4.71a, Diagnostic Code 
5287 (2000).  

Under Diagnostic Code 5293, a 40 percent evaluation is 
contemplated upon a showing of severe recurring attacks of 
intervertebral disc syndrome, with intermittent relief.  The 
maximum rating of 60 percent is warranted where there is 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Id.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  (Diagnostic Code 5200, etc.).  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).

After a thorough review of the objective medical evidence, 
the Board concludes that the currently assigned 40 percent 
evaluation is appropriate, and that the preponderance of the 
evidence is against assignment of a higher rating under any 
diagnostic code.  The Board acknowledges that the veteran 
experiences degenerative arthritis in his cervical spine 
which is rated on the basis of limitation of motion.  
Further, the veteran has been found to experience what can 
arguably be considered to be moderate to severe limitation of 
motion of his cervical spine.  The Board has also considered 
the effects of functional limitation of pain and weakness.  
However, although Diagnostic Code 5293 does include criteria 
for a 60 percent disability evaluation, the Board finds that 
the veteran's objective symptomatology still is most 
consistent with, or most nearly approximates the criteria for 
assignment of a 40 percent evaluation under Diagnostic Code 
5293.  See 38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, supra.  

In this regard, the Board finds that the veteran is 
objectively shown to experience symptomatology most 
consistent with severe recurring attacks of intervertebral 
disc syndrome, with intermittent relief.  As noted, the 
veteran has complained of experiencing chronic pain in his 
neck and shoulders during the course of this appeal.  
Functional limitation due to pain has been taken into 
consideration in the decision to assign a 40 percent 
evaluation for his service-connected neck disability.  In 
fact, the Board in June 1998 assigned the 40 percent 
disability evaluation on the basis of the presence of 
moderate to severe limitation of motion with pain, 
degenerative disc disease and spondylosis.  After a review of 
the record, the Board does not find any significant increase 
in the functional impairment due to such pain beyond that 
contemplated by the current rating.  The veteran would 
therefore not be entitled to assignment of an evaluation in 
excess of 40 percent on the basis of pain or functional 
limitation related thereto.  

Further, the Board acknowledges that the veteran's back 
disorder is characterized by spondylosis, cervical spinal 
stenosis, and a diffuse degenerative arthritic process with 
bulging discs in the mid- and lower cervical spine.  Even so, 
such findings, while present, do not constitute a basis for 
assignment of an increased disability rating under the 
applicable rating criteria.  As noted, the severity of the 
veteran's disability is measured by his actual degree of 
functional impairment.  The Board finds that the medical 
evidence presented, consisting of the reports of the 
September 1999 VA rating examinations and the clinical 
treatment records dated in May and June 2000, fail to 
demonstrate symptomatology of a degree of severity sufficient 
to warrant assignment of a 60 percent evaluation under 
Diagnostic Code 5293.  

Included among the criteria for assignment of a 60 percent 
evaluation are "persistent symptoms consistent with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm."  As discussed, the veteran underwent a VA 
neurological examination in September 1999 to specifically 
determine if such symptoms were present, and the examining 
physician concluded that the veteran's residuals of a neck 
injury with degenerative arthritis did not involve neuropathy 
or muscle spasm.  He indicated that the veteran's 
degenerative osteoarthritis had not progressed to the point 
that that it would be associated with radiculopathy or 
myelopathy.  In addition, the veteran reported that his 
symptoms were relieved upon bed rest, and that his pain was 
precipitated by movement including bending forward, rising 
from a sitting position, and on head turning.  Essentially, 
most recent testing showed normal muscle strength and mass, 
and normal sensory and reflex testing.  In short, no motor or 
sensory impairment was shown on recent VA examination.  
Further, the Board finds that while the veteran's disability 
may produce that may sometimes be characterized as 
"severe," it does appear that he has been able to obtain at 
least some intermittent relief.  The veteran indicated that 
his neck pain did not interfere with performance of his 
normal daily activities, and that while his disability caused 
difficulty in performing his barbering duties, he was not 
precluded from working as a barber. 

In addition, the Board acknowledges that the veteran's 
private physician stated that the veteran's difficulties in 
raising his arms above his head caused increased difficulty 
in being able to perform the normal duties required of a 
barber, and that he experienced radiating pain into both 
shoulders.  The Board further acknowledges that the treating 
physician indicated that the veteran had impingement signs 
noted in both shoulders and that he was overworking his upper 
quarter muscles.  However, notwithstanding the foregoing, the 
Board observes that such symptoms, do not provide a basis for 
assignment of an increased rating under the applicable 
diagnostic codes.  The Board notes the assessment of the 
veteran's treating physician that the veteran would be a 
candidate for further disability because his ability to 
perform barbering work was becoming increasingly more 
difficult.  The Board notes, however, that generally, the 
treating physician's findings, as contained in his letter of 
June 2000, do not address the rating criteria under 
Diagnostic Code 5293 which would provide a basis for 
assignment of a rating in excess of 40 percent.  Further, 
when the current symptomatology as documented in the medical 
in its entirety is considered and compared to the applicable 
rating criteria, an increase in disability that meets the 
higher evaluation in this case is simply not demonstrated.  

Accordingly, the Board finds that absent a showing that the 
veteran experiences pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm. . . 
with other neurological findings appropriate to the site of 
the diseased disc, with little intermittent relief, 
assignment of an increased rating is not warranted here.  In 
short, the veteran's overall disability picture is not 
objectively found to be of such a degree of severity as he 
has indicated.  His appeal must therefore be denied.  

Although the Board has denied the veteran's claim for an 
increased rating for his residuals of a neck injury with 
degenerative arthritis on a schedular basis, it is not 
precluded from consideration of the veteran's claim on an 
extraschedular basis.  The potential application of Title 38 
of the Code of Federal Regulations (2000), in addition to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2000) have also been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board has carefully considered the veteran's 
contentions in this case.  However, there has been no showing 
that the disability under consideration has caused marked 
interference with employment, has necessitated frequent (or 
any) periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  The Board recognizes that the veteran experiences 
some difficulty in performing his barbering duties as a 
result of pain which creates difficulty in raising his arms 
above shoulder level.  However, he has not undergone any 
inpatient treatment for his residuals of a neck injury with 
degenerative arthritis, and he has consistently been 
gainfully employed as a barber since his discharge from 
service.  

The Board finds no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher disability ratings for the 
veteran's residuals of a neck injury with degenerative 
arthritis on a schedular basis.  However, his objectively 
manifested symptomatology has not been found to be of such 
severity as to warrant assignment of an evaluation in excess 
of 40 percent on a schedular basis.  Likewise, referral for 
consideration of an extraschedular rating is not warranted 
here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  



ORDER

Entitlement to assignment of a disability evaluation in 
excess of 40 percent for residuals of a neck injury with 
degenerative arthritis is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

